Citation Nr: 1451699	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for service connection for degenerative disc disease and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from August 1969 until July 1971.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which determined that the criteria for reopening a previously denied claim had not been met.

Historically, the Board denied the claim for service connection for degenerative disc disease (claimed as back injury) in an unappealed July 2008 decision.  The RO received a claim to reopen the previously denied matter in October 2008.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  The VLJ held the record open for an additional 60 days pending the receipt of evidence in support of the claim.  The VLJ accepted the Veteran's waiver of consideration of this evidence by the Agency of Original Jurisdiction.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The electronic file includes the August 2013 hearing transcript.  The remaining documents in that file are either duplicative or irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  Service connection for degenerative disc disease was denied in unappealed July 2008 Board decision.

2.  The evidence received since the July 2008 Board decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim for service connection for degenerative disc disease (claimed as back injury).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA provided the Veteran VCAA notice in December 2008 and January 2009 letters, prior to the decision on appeal.  The Board acknowledges that these letters do not cite the Board's prior denial of the claim but rather reference the RO's prior denial.  Notwithstanding, the underlying basis for the VA denial is clear in these letters and the RO provided a full explanation of the claim's prior Board denial in the June 2012 Statement of the Case.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further satisfied its duty to assist the Veteran.  VA obtained treatment records identified by the Veteran.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4).  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ satisfied the duties under 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explained the issue on appeal and inquired about the existence of outstanding evidence that may have been overlooked.  The VLJ held the record open for an additional 60 days pending receipt of evidence to establish entitlement to the benefit sought.  Accordingly, the Board will address the claim to reopen. 


II. Claim to Reopen

The Board denied the claim for service connection for degenerative disc disease in a July 2008 decision.  The Board notified the Veteran of this decision in a July 2008 letter.  No appeal was filed and this decision became final.  VA received a claim to reopen the previously denied claim in October 2008.

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for degenerative disc disease.  The claim was denied in July 2008 because degenerative disc disease was not incurred in or aggravated by active service, and could not be presumed to have been incurred in service.  More specifically, the Board noted that, while the Veteran was treated for back pain in service, separation examination was normal and the first documented post-service treatment in 1993 many years after service.  The Board found that the competent evidence attributed the Veteran's back disorder to a post-service motor vehicle accident rather than to the Veteran's active service.  The Board considered evidence of record that included service treatment records, post service clinical records to include those from the Semmes-Murphey Clinic, a state disability determination and supporting documents, and a February 2008 negative VA medical opinion.

Since the prior final denial, the evidentiary submissions included documents that are either duplicative of evidence previously considered or irrelevant to the issue on appeal.  Also, the Veteran provided sworn testimony on appeal.  He directed the VLJ's attention to the private medical records from the Semmes-Murphey Clinic, which the VLJ noted were of record.  Additional evidence submitted following the Board August 2013 hearing included an x-ray report dated in August 2013 showing degenerative disc disease along with other documents irrelevant to the matter on appeal.  Here, neither the lay nor medical submissions cure any prior evidentiary defect.  The Veteran's testimony is cumulative of his prior statements arguing his belief that service connection for degenerative disc disease is warranted.  The evidence showing degenerative disc disease is also cumulative of prior evidence showing this disorder.  The existence of degenerative disc disease is not in dispute.  None of the evidentiary submission tends to suggest that degenerative disc disease is related to service other than the Veteran's own statements.  The recent evidentiary submissions are not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.
Thus, new and material evidence to reopen the previously disallowed claim has not been submitted.  Accordingly, the petition to reopen is denied.


ORDER

The petition to reopen the claim for degenerative disc disease is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


